ACCEPTED
                                                                                                       03-16-00509-CV
                                                                                                             12922272
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 9/27/2016 12:38:15 PM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                                       NO. 03-16-00509


                                                                                 FILED IN
                     IN THE THIRD DISTRICT COURT OF APPEALS 3rd COURT OF APPEALS
                                AT AUSTIN , TEXAS                AUSTIN, TEXAS
                                                                           9/27/2016 12:38:15 PM
                                                                              JEFFREY D. KYLE
                                      MICHAEL TREJO,                                Clerk


                                                         Appellant
                                               v.

                                    EUGENIA MORALES,

                                                          Appellee


                               From the 353'd Judicial District Court
                                     of Travis County, Texas
                            Trial Court Cause No. 0 -1-FM-16-003566


                            APPE LLANT'S MOTION TO SJJSPK'Iffi


       JliOW COMES Appellant, Michael Trejo, and files this Motion to Suspend and shows

the Court:

                                               I.

       Appellant requests abatement because the Appellant and Appellc continue in litigation in

a Suit Aflecting Parent-Child Relationship (SAPCR) involving the same child and the same

issues. Michael Trejo. Appellant. filed a SAPCR in Cause No. D-1-FM-16-003566, in which

both parties are involved. The outcome of the SAPCR may affect the outcome of this case.

                                               n.
       Respondent attaches an affidavit in support   or the allegations   herein and incorporates

same by reference hereto.
       WHEREFORE, PREM1SI£S CONSiDERED, Appellant prays this Court will suspend

this suit for rhe grounds specified herein until the final order in the aforementioned SAPCR is

entered, and for such other and further relief that may be awarded at Jaw or in equity.




                                              By:   -=-svg _g
                                              Respectfully submitted,


                                                       __________
                                                    George C. Lobb, Esq.
                                                    Texas Dar Ko. 24042928
                                                    Email: admin@lobblaw.com
                                                    I 108 Lavaca Street #I 10242
                                                    AUSTIN, TX 78701
                                                    Tel. (512) 21 5-601 I
                                                    Fax. (5 I2) 425-0877
                                                    Attomcy for Appellant
                                                    Michael Trejo
                                                 NO. 03-16-00509


                              IN THE THIRD DISTRICT COURT OF APPEALS
                                         AT AUSTIN, TEXAS


                                                MICHAEL TREJO,

                                                                   Appellant
                                                         v.

                                              EUGENIA MORALES,

                                                                   Appellee


                                        From the 353'd Judicial District Court
                                               of Travis County, Texas
                                      Trial Court Cause No. D-1-FM-16-003566


                                                 VERIFICATION


            BEFORE ME, the undersigned authority, personally appeared Michael Trejo, who being

  duly sworn, deposed as follows:

            "My name is Michael Trejo. I am at lca~t 18 years of age and of sound mind. I am

   personally acquainted with the facts alleged in Appellant's Motion to Suspend. I herllby swear

   that the statements in support of Appellant's Motion to Suspend are true and correct."




           . SUBSCRIBE:,D AND SWORN TO BRFORE ME on                      this2t'~day of August 20 16 by
   -fYt It ltte[ TteJ 0                 .
                                                      ~Ztt)
---~
~,,.   Nolcrt JACK
              Public.DELUNA

~
     '                State 01 lellOO
" i.        MY c:ommtu !On E><Pi<••
             Nov•rnber 12.2018
                            CERTIFICATE OF CONFERENCE

       On August 29, 2016, I conference with Hilary Riley, Assistant County Atlorney for the
Travis County Attomcy's Office and she docs not oppose this motion.


                               CERTIFICATE OF SERVICE

      I certify that on 5ept:.tY1.her   d-1,
                                          fJ-D/ fo , a true and correct copy of Appellant's
Motion to Suspend was serve(! by fax on the~Attomey to 512-854-9316.


                                                                 ~
                                            George C. Lobb. Esq.
                                               1'\0 . 03-16.00509


                         IN THE TillRD DISTRlCT COURT OF APPEALS
                                     AT AUSTIN, TEXAS


                                              MICHAEL TREJO,

                                                                    Appellanl
                                                       v.

                                             EUGENIA MORALES.

                                                                    Appellee


                                  From the 353"1Judicial District Coun
                                         of Travis County, Texas
                                Trial Court Cause No. D-1 -FM-16-003566


                                   AFFIDAVIT IN SUPPORT OF
                               APPELLANT'S MOTIOI'\ TO SUSPEND


       BEFORE ME, the undersigned authority, personally appeared

who being duly sworn, deposed as follows:

       My name is          {;.e Yy{? C, lr o1~ I am at least 18 year.; of age and of
sound mind. I am personally acquainted with the facts alllj:geq;h
                                                             - -·- - _ ___. < -7'-
                                                                                  t "\
 /     SUBSC RI BED AND SWORN TO BEFORE ME on                            true-?    day ob...QpJ-f>,,,f..ec
                                                                                             1
                                                                                                           by
 ::Je••rr.r C lobb                 .
        :>


                    JACK DELUNA
             Notary Public, State or lexos
               My Ccmmlulon Elll)lres
                Novombot 12. 2011
                                        ~0.   03-16-00509


                      IN THE HURD DISTRICT COURT OF APPEALS
                                AT AUSTIN, TEXAS


                                        MICHAEL TRFJO.

                                                            Appellant
                                                v.

                                    EUGEN!A MORALES,

                                                            Appellee


                             From the 353'd Judicial District Court
                                    ofTravis County. Texas
                           Trial Court Cause No. D-1 -FM-16-003566


                                     O RDER O N
                          APPELLAl\T'S MOTION TO SUSPEN D




       On_ _ __ _ _ _ __ ., 2016, the Court heard the Appellant's Motion to Suspend

and the Appellant's response thereto. After due consideration of the Motion, the response, and

the argument$ of counsel, this Court is of the opinion that such Motion should be SUSTAI NED.

       The Court finds the following:

       A.      Both Appellant and Appellee continue in litigation in a Suit Affecting Parent-

Child Relationship (SAPCR) involving the same child and the same issues.

       IT JS, THERF.FORE, O RDERED that this cause is suspended until the tlnal order in

the pending Suit Affecting Parent Cnild Relation is entered.

       Signed on: - - - - - -- --·• 2016.
                                        Presiding Judge




George C. Lobb, Esq.
Attorney for Appellate, Michael Trejo
Email: admin@lobblaw.com
1108 Lavaca Street #1 10242
AUSTIN, TX 78701
Tel. (5 12) 215-6011
Fax. (5 12) 425-0877
         THE LAW OFFICE OF GEORGE C. LOBB
                                        September 27, 2016

E-file
Third District of Texas
P.O. Box 12547
Austin, Texas 78711

RE: Appellant’s Motion to Suspend

       This office represents Michael Trejo in Cause No. D-1-FM-16-003566 and in the
appellate case 03-16-00509. This letter is to inform the Court that Appellant will not file a brief
yet because he seeks suspension of the appellate case while the SAPCR case is pending.

       Thank you for your time and attention in this matter.


                                                          Very truly yours,


                                                          George C. Lobb, Esq.




1108 LAVACA STREET #110­242                                                                          TEL: 512­215­6011
AUSTIN, TX 78701                                                                                    FAX: 512­425­0877
INFO@LOBBLAW.COM                                                                              WWW.LOBBLAW.COM